Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2022 has been entered.
Status of Claims
Receipt of Remarks/Amendments filed on 08/10/2022 is acknowledged. Claims 2-4 are cancelled.  Claim 1 is amended. Claims 1, 5-8 are pending and are the subject of the present office action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application 16962328, filed 07/15/2020 is a national stage entry of PCT/IB2018/060690, with an International Filing Date of 12/28/2018, and claims foreign priority to 201831001974, filed 01/17/2018.
Claim Interpretation
Per the instant specification, the term "locus" is interpreted by the Examiner to mean the vicinity of a desired crop in which weed control, typically selective weed control is desired, and includes the vicinity of desired crop plants wherein the weed infestation has either emerged or is yet to emerge (p. 7, lines -14).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a herbicidal combination consisting of: a) carfentrazone ethyl; b) glufosinate, glufosinate-p, a salt or ester thereof;, and c) imazethapyr, wherein the active ingredients are in amounts effective to control weeds; and at least one agrochemically acceptable excipient; wherein the composition is solid in the form of dusts, granules, water-dispersible granules, microcapsules or wettable powders,  or liquid  in the form of emulsifiable concentrates, solutions, emulsions or suspensions, or ZC formulations; wherein the herbicide is applied to locus.
Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (PL 217250 B1, Machine Translation from IP.com), hereinafter Hacker, in view of Bararpour et al. (Weed Control Programs in Arkansas Grain Sorghum, University of Arkansas Poster), hereinafter Bararpour, and Johnson et al. (Weed Technology, 2014, 28:10–18), hereinafter Johnson, and Chen (CN 103392733 A, Machine Translated from IP.com and WIPO, cited in the IDS), hereinafter Chen.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hacker relates the herbicide combinations (A)+(B) would have (A) selected from a group that includes (A1) glufosinate(salts) and allied compounds and (A3) imidazolinones such as imazethapyr etc. and (B) is one or more herbicides from the group of compounds consisting of (B0) one or more herbicides structurally different from (A) and/or which can be selectively used in cereals particularly against monocotyledonous weeds, against monocotyledonous and dicotyledonous weeds, with an effect on both the foliage and the soil and/or wherein the cereal cultures exhibit tolerance in relation to herbicides (A) and (B), optionally in the presence of safeners (Abstract).
Hacker describes the invention of a combination of imidazolinone and carfentrazone herbicides for controlling harmful plants in cereal crops including wheat, barley, rye, oats and the corresponding special varieties such as triticale (p. 2, 1st paragraph). Hacker teaches that imidazolinone herbicides inhibit the enzyme acetolactate synthase (ALS), and the inhibit protein synthesis in plants, effective when applied through soil or through the leaves (p. 4, top half). Hacker also teaches that carfentrazone is a protoporphyrinogen oxidase (PPO) inhibitor, and  belongs to a group of herbicides with a selective effect in cereals against harmful monocotyledonous and dicotyledonous plants, mainly against dicotyledons, and that this group act primarily through the leaves (p. 4, bottom half). 
Importantly, Hacker relates that when herbicides of the type (A) + (B) are used together, there is a superadditive (synergistic) effect, which allows the reduction of the application rate, the control of a wider spectrum of broadleaf and grass weeds, faster occurrence of the herbicidal action, longer duration of action, better control of harmful plants with only one or few application treatments, as well as the extension of the application period; The use of these agents also partially reduces the content of harmful substances such as nitrogen or oleic acid in the crops ((p. 5, 2nd to last paragraph).
Hacker expressly claims the herbicide composition wherein (A) is imazethapyr or a salt thereof and (B) is carfentrazone ethyl, and the application together with adjuvants applied to plants, seeds, or cultivated soil (Claims 1, 2, and 5-7), thereby expressly teaching multiple elements in instant Claims 1 and 5-6.
Regarding Claims 7 and 8, Hacker teaches that the compositions can be in the form of mixed preparations of the two components, optionally together with other additives or auxiliaries, which preparations can then be diluted with water in a known manner before use and in so-called tank mixes produced by diluting separately formulated or partially formulated ingredients with water. The compositions may be formulated as wettable powders (WP), emulsifiable concentrates (EC), aqueous solutions (SL), emulsions (EW) such as oil-in-water and water-in-oil, spray solutions or emulsions, oil-based or water, suspension emulsions, dusts (DP), mortars, granules for application to the soil or spreading, water-dispersible granules (WG), ultra-low-volume formulation (ULV), microcapsules or waxes. Formulation aids such as surfactants and other excipients may be incorporated (entire p. 7 to 6th paragraph of p. 8).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hacker does not expressly teach the combination of imazethapyr, carfentrazone ethyl and glufosinate. However, Hacker comprehends that component (A) may be selected from the group which includes imazethapyr and glufosinate and their salts.  
Chen is in the same field of herbicidal composition and teaches the combination of glufosinate and carfentrazone ethyl (Abstract; p. 2, 4th paragraph). Chen comprehends that glufosinate is a broad-spectrum herbicide and teaches that mixing of herbicides improve the effect, delays drug resistance of weeds and save time and labor. Chen teaches that many weeds that are resistant to glyphosate respond to glufosinate (p. 2, 2nd and 3rd paragraphs). Chen also teaches that Carfentrazone ethyl is absorbed by the leaves quickly and not removed by rain (p. 2, 4th paragraph).  Chen relates that the combination of glufosinate and carfentrazone ethyl has synergistic effect that broadens the herbicidal spectrum further, and reduce the need to use higher dose, treatment times, cost, and chemical risk (p. 3). 
NOTE:  The IP.com translation inaccurately translates glufosinate to “careless ammonium phosphine” or “grass ammonium phosphine”. The correct translation to glufosinate is found in the WIPO translation, which, however, translates carfentrazone inaccurately to fentrazone or azilidone.  
Johnson teaches the combination of glufosinate with imazethapyr or imazamox followed by clethodim plus glufosinate in controlling johnsongrass, noting that different mechanism of action are involved in the herbicide program, thereby offers a highly effective resistance management strategy (Abstract). Johnson relates that johnsongrass is one of the most problematic weeds infesting row crops (Introduction, 1st paragraph).  Johnson also teaches that repeated use of a single mechanism of action (MOA), use of reduced rates, and application of herbicides to weeds that are too large contribute to the evolution of resistance; glyphosate-resistant johnson grass have been noted across the United States (p. 11, L. Col., 1st and 2nd paragraphs). Johnson recognizes that glufosinate provides effective control of a broad spectrum of weeds, but effective control of johnsongrass would require additional herbicides because of the inability of glufosinate to adequately translocate belowground to the reproductive structures (p. 11, L. Col., 3rd paragraph to R. Col., 1st paragraph). Johnson shows that clethodim in combination with glufosinate applied 6 weeks after emergence (WAE) improved johnsongrass control with herbicide programs containing imazamox or imazethapyr in the first post emergence (POST) application (Table 3; p. 17, L. Col., 2nd paragraph).
Bararpour supports Johnson by teaching different weeds afflicting one of the most important cereal crops, grain sorghum (1st column, Introduction). Bararpour names johnsongrass as one of the six most troublesome weeds affecting grain sorghum crop. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hacker comprehends the combination of broad spectrum herbicide glufosinate or imazethapyr in combination with carfentrazone ethyl as weed herbicide for protecting cereal crops. Chen has taught that mixing of herbicides improve their effect, delays drug resistance of weeds, and saves time and labor. Chen recognized glyphosate-resistant weeds respond to glufosinate, the advantages of carfentrazone ethyl, and the synergism obtained by the combination which results in many advantages such as reduced treatment times, cost, and chemical risk.  Similarly, Johnson recognizes the application of glufosinate in combination with other herbicides to glyphosate-resistant weed.  Johnson comprehends the importance of having a variety of mechanism of actions involved in an herbicidal program in order to prevent development of resistance.  Specifically, Johnson successfully utilized the combination of glufosinate with imazethapyr followed by clethodim plus glufosinate in controlling johnsongrass weed, which Bararpour teaches to be one of the most troublesome weeds affecting cereal crops.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hacker with Chen, Johnson, and Bararpour, and use glufosinate in combination with carfentrazone ethyl and imazethapyr when applying to glyphosate-resistant johnsongrass. One would have been motivated to do so because Hacker has taught that the combination of imazethapyr with carfentrazone ethyl to be useful in controlling harmful weeds in cereal crops; Chen has taught the synergistic effect obtained by the combination of glufosinate with carfentrazone ethyl and recognized the problem with glyphosate-resistant weeds; Johnson has shown that the combination of imazethapyr with glufosinate controlled johnsongrass in a highly effective manner; Bararpour strengthens the motivation by teaching that johnsongrass is a troublesome weed afflicting cereal crops. 
Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, Hacker recognizes the synergistic combination of carfentrazone ethyl and imazethapyr or glufosinate; Chen comprehends the synergism obtained from the combination of carfentrazone ethyl and glufosinate; Johnson shows the effectivity of imazethapyr and glufosinate.  The references also recognize the problem with development of resistance, and how combination of herbicides is an effective resistance strategy. The arts are useful for the same purpose, and their combination composition is useful for the very same purpose. 
One skilled in the art would try to add imazethapyr or imazamox taught by Johnson to the combination of carfentrazone ethyl and glufosinate taught by Chen and Hacker as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try both imazethapyr and imazamox in controlling johnsongrass. One would be motivated to do so because Johnson has taught that the combination is an effective strategy in controlling johnsongrass. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments: 
Applicant traverses the 103 rejection over Hacker in view of Bararpour and Johnson.  Applicant argues that Hacker discloses binary compositions including the combination of carfentrazone ethyl and imazethapyr.  Applicant acknowledges that Hacker described the synergistic effect of the combination, but argues that no data was provided. 
Applicant admits that Hacker teaches synergistic effect from the binary combinations; Hacker combines imazethapyr or glufosinate with carfentrazone ethyl. Applicant appears to be of the persuasion that, because the reference does not disclose data on the synergistic effect, this somehow constitutes a complete lack of teaching of the claimed composition and method. This is not persuasive. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly not limited to that which is preferred and/or exemplified. Thus, the fact that no data on synergism was presented by Hacker does not negate or direct the artisan away from the broader teaching of the reference, which expressly provides for, and thus, clearly contemplates the use the combination.  
Additionally, Applicant is reminded that the prior art must be taken as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant reiterates unexpected superior results against a variety of weeds (Remarks, p. 5). Applicant cites the Examples, Tables 1 and 2 of the specification, alleging synergistic effect on weed control on a variety of target weeds by the combination of compounds vs. individual compounds. Applicant cited data showing the synergistic effect of the claimed combination on four weeds. 
In response, the Examiner still does not find the results of sufficient weight to overcome the rejection of record. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. An unexpected property or result must actually be unexpected and of statistical and practical significance. The burden is on the Applicant to establish the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02. In the instant case, it does not appear that multiple experiments were performed, as there are no data presented with standard deviation. The Examiner cannot properly evaluate the data and ascertain if the data presented is statistically significant without the expected standard deviation; Without knowing the significance of the difference between two or more experiments, which could have conflicting results, one cannot ascertain the unexpectedness of the results. Furthermore, no comparison data are shown wherein combinations of two herbicides at a time are tested, therefore the Examiner cannot ascertain the degree of synergism which arises from the three components vs. two components.  Importantly, Hacker has already noted the synergism between imazethapyr/glufosinate with carfentrazone ethyl; Chen has taught the synergism between carfentrazone ethyl and glufosinate. Therefore, the synergistic effect of the combination is known and expected. As such, the argument with regards to unexpected and superior results is deemed unpersuasive.
Applicant remarks that Johnson, like Hacker, is generally directed to binary compositions and does not teach or even suggest a combination of active ingredients carfentrazone, imazethapyr, and glufosinate. 
The arguments with regards to Johnson’s teachings are unpersuasive. The Applicant is again reminded that the secondary art, i.e. Johnson, modifies the primary art, which is Hacker in the above rejection. Hacker comprehends the combination of broad spectrum herbicide glufosinate or imazethapyr in combination with carfentrazone ethyl as weed herbicide for protecting cereal crops. Chen must also be considered in the combination with Hacker and Johnson, and teaches synergy between carfentrazone ethyl and glufosinate. Johnson recognizes the application of glufosinate alone or in combination with other herbicides to glyphosate-resistant johnsongrass.  Johnson comprehends the importance of having a variety of mechanism of actions involved in an herbicidal program in order to prevent development of resistance. The combination of the arts must be taken together. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616